Title: To George Washington from Richard Henry Lee, 12 June 1781
From: Lee, Richard Henry
To: Washington, George


                        
                            My dear Sir,
                            Chantilly June 12th, 1781
                        
                        Altho our correspondence has been long interrupted I hope that our friendship never will notwithstanding the
                            arts of wicked men who have endeavored to create discord and dissention among the friends of America: For myself, having
                            little but my good wishes to send you, it was not worth while to take up your attention a moment with them. The contents
                            of this letter will I am sure require no apology, because you always approve that zeal which is employed in the public
                            service, and has for its object the public good. The present state of our country Sir is such as to demand the most
                            immediate and most effectual interposition at present the numerous resources of Virginia from becoming means in the hands
                            of our enemies for subduing the liberties of North America. For tho the efforts of this State have been not quite so
                            strong as its abilities warranted, yet when it shall be placed under the sword of a Conqueror, such resources will be
                            found, and such powers drawn from it, as will put the liberties of North America in eminent peril. My following opinion is
                            not founded upon vain apprehensions, but upon good materials and attentive observation. Virginia it is true has nine times
                            the number of men that now threaten its ruin, but they are dispersed, unarmed, without system, government and very little
                            probability at present of the Legislature assembling. The enemies army is in the heart of the country, employing with
                            exquisite industry every engine that force and fraud can move to effect a conquest of the whole or far greater past
                            immediately. I think Sir that they will succeed if adequate prevention be not presently applied. When the enemies army
                            began to move after the junction of their troops, in force much superior to the Marquis, the Assembly adjourned to
                            Charlottsville, where they were never able to collect members sufficient to form the Legislature before they were
                            dispersed by 500 of the enemies light horse with as many light infantry mounted behind as we learn from some of the flying
                            delegates. The Governor had resigned his office, but no successor had been appointed, and Mr Digges the
                            Lieut. Governor it seems has been made a prisoner and released upon parole, which there is in the present state of things,
                            little chance for a meeting of the Assembly to apply the feeble remedy which their choice of a Governor would amount to.
                        Thus, we remain without government at a time when the most wise and most vigorous administration of the
                            public affairs can also save us from the ruin determined for us by the enemy. I have taken the liberty of communicating my
                            thoughts on this subject to Mr Lovell in a letter, a copy of which I have now the honor to inclose you, together with a
                            letter from your brother who agrees perfectly with me in sentiment, and I verily believe there is not a good citizen or
                            friend to the liberty of America in this state who does not wish that the plan proposed may be immediately adopted. I have
                            written in the same manner to Colo. Bland and Mr Jones our delegates in Congress. It would be a thing for angels to weep
                            over, if the goodly fabric of human freedom which you have so well labored to rear, should in one unlucky moment be
                            levelled with the dust. There is nothing I think more certain, than that your personal call would bring into immediate
                            exertion the force and the resources of this State and its neighboring ones, which directed as it would be will
                            effectually disappoint and baffle the deep laid schemes of the enemy. By seizing the fine horses on James river they have
                            mounted a gallant and most mischievous Cavalry of 5 or 600 in number. We have plenty of horses left, to be sure, but we
                            are deficient in proper accoutrements tho I understand that the Marquis is endeavoring to mount a thousand men as quickly
                            as possible to controul the boundless ravages of the enemies horse. Some of the dispersed delegates report it as extremely
                            probable that our collected Stores in the north fork of James river have fallen into the enemies hands, as their cavalry
                            were a little above and the main body of their army not far below directing its course to the north fork which was guarded
                            only by 7 or 800 new levies under Baron Steuben.
                        Our country is truly Sir in a deplorable way, and if relief comes not from you it will probably come not at
                            all. I have heard it reported in this country that Gen. Wayne dislikes being commanded by the Marquis—if this should be
                            unhappily true, the consequences will be obvious to you. I have the honor to be with sentiments of the most perfect esteem
                            dear Sir your most affectionate friend and most obedient servant
                        
                            Richard Henry Lee

                        
                     Enclosure
                                                
                            
                                My dear Sir
                                Chantilly June 12th 1781
                            
                            After acknowledging the receipt of your favor of May 29th last I beg you to accept my thanks for it—It is
                                now a long time since I have been of opinion that our plan of secrecy in Congress was productive of consequences fatal
                                to the American Cause and fertile of good to its enemies only—For whilst good men obey the injunction of secrecy, bad
                                ones communicate without reserve such intelligence to our enemies as benefit them whilst the friends of America by
                                being kept in the dark are exposed to ruin e’er they are aware of danger—I have not been able to
                                explain your enigmatical Letter by any communications that our delegates have made so far as their informations have
                                reachd me. My mind is therefore perplexd with an infinity of doubts without having any certain clue to guide me thro’
                                the Labarynth—I have not seen the Gazette you mention & therefore want my "pole"—but it is impossible for a
                                person so attentive as I have always been not to know that the final & fierce designs of our Enemy’s are
                                levelled at us, and thro’ us, I apprehend at the liberties of North America—for however feeble the resources of this
                                Country may have been under republican government, if once it is placed under the Sword of a Conqueror such efforts
                                and such resources will appear as to put the liberties of the rest in very eminent peril. I love liberty and wish that
                                the whole human race enjoyd it; and I have a peculiar affection for that of the eastern part of this Union. Let me
                                entreat you therefore Sir, & your worthy Associates from the east not to slumber a moment over our present actual State: decision, dispatch, and much wisdom are indespensably necessary,
                                or I verily believe we shall soon be lost ourselves and you. I do not write under any influence of vain apprehensions,
                                but from the cool, considerate dictates of judgment founded upon good materials. A very great majority of the people
                                of this country are good whigs & very determind to maintain their independence, and being so, how they came
                                into their present state of thraldom is beside my present purpose to inquire. Like good physicians the Congress will
                                consider that the inordinacy of the symptom must be subdued, before application can with safety be made to the cause.
                                The fact is, the enemy by a quick collecton of their force, & by rapid movements, are now
                                in the center of Virginia with an Army of regular infantry Greater that than of the compounded regulars and militia
                                commanded by the Marquis & with 5 or 600 cavalry—that our new assembly has from various causes not yet
                                convened—that before the Legislature had fully assembled at Charlottesville in the very heart of our Country They were
                                dispersed by the british Cavalry 500 in number with as many mounted infantry—that Governor Jefferson having resigned
                                and no successor appointed, and the next to him in authority Mr Digges having been made prisoner this Country is in
                                the moment of its great danger without government, abandoned to the Arts & the Arms of the Enemy, both which
                                are push’d with the greatest zeal. I clearly see that in this State of things, that wanting a rudder in the storm, the
                                good Ship must inevitably be cast away—Congress alone can furnish the preventative. The temper of the people here; and
                                a thousand other considerations point to the remedy—Let Gen. Washington be immediately sent to Virginia, with 2 or
                                3000 good Troops—Let Congress as the head of the Federal union, in this crisis, direct that until the Legislature can
                                convene and a Governor be appointed, the General be possessed of dictatorial powers, and that it be strongly
                                recommended to the Assembly when conven’d to continue those powers for 6. 8 or 10 months as the case may be. And the
                                General may be desired instantly on his arrival in Virginia to summon the members of both houses to meet where he
                                shall appoint, to organize and resettle their Government—You may be assured Sir, that if this is quickly done, and
                                Arms & Ammunition forwarded, that the Enemies possessions in the South will be very few; and the prospects
                                they may propose to themselves from a Truce thus rendered abortive. Whilst this system is pushed, it will be of great
                                consequence to press hard for a superior marine force to cover these Southern waters—I well know your philanthropy,
                                and I am sure that you will exert every power you possess to prevent the immediate ruin of this State and of course
                                the danger that will ensue to the rest. Let the friends to the South, and the eastern wise Men be assembled, and
                                consider of this plan—let it be propos’d and pushd into immediate execution in Congress—The time is short; the danger
                                presses, and commensurate remedies are indispensable. The influence, the judgment, the experience of General
                                Washington will command infinite exertions here—but then he ought to be well supported with all that Congress can do.
                                We have some reason to fear that our collected stores in the North forke of James River under protection of Baron
                                Stuben with 7 or 800 Men new levies have been seized and destroyed by a superior force of the
                                Army—You advise me to use all my "Oratory" I have exerted every influence to secure my Country;
                                those among whom I live are sufficiently Zealous, but the people of this Country are dispersed over a great extent of
                                Land and unhappily we have no press in the State as we hear that the last remaining one has been
                                destroyed near Charlottesville—God bless you—Let other business keep until this
                                is put in a full and fair way. Sincerely and affectionately yours.
                        
                        
                    